DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 and 25-30 are pending in the instant application and are the subject of the Office Action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 were filed after the mailing date of the application on June 29, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Enclosed with this Office Action are return copies of Form PTO/SB/08B with the Examiner's initials and signature indicating those references that have been considered.

Examination Considerations
Applicant's Arguments, filed November 13, 2020 have been fully considered. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 103 – Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Lanctot et al. (Can J Psychiatry, 2004, 49, pp.439-453; cited in IDS) is maintained.

Reiterated Rejection:
Applicant’s invention, according to claim 1, is directed to a method of treating aggression caused by Alzheimer’s disease (AD) comprising administration of gaboxadol (also known as THIP) or pharmaceutically acceptable salt thereof.

Clinical experience supports GABA as a therapeutic target for symptomatic treatment of BPSD. Aggression and agitation are drug-responsive symptoms. Benzodiazepines, for example, are commonly used in clinical practice to reduce agitation and aggression exhibited by patients with dementia (101).

Lanctot’s teaches that it is well established that GABAergic therapy for aggression in AD is a common clinical practice. Lanctot does teach that THIP has been studied in AD patients to see the effect of cognitive function where no significant change occurred, but points out that no behaviors were ascertained in that study (p.444, col.2, para.2). Lanctot does not explicitly exemplify THIP treating aggression but identifies it as a GABAergic agent.
One of ordinary skill would arrive at the instant claim having a reasonable expectation of success because Lanctot establishes that targeting GABA as the clinical approach for treating aggression in patients with AD. A skilled artisan would glean from Lanctot utilizing GABAergic agents for treating behavioral symptoms, particularly prima facie obvious to arrive at the instant claim based on the teaching of Lanctot.

Claims 1, 10-12, 25-29 rejected under 35 U.S.C. 103 as being unpatentable over Lanctot et al. (Can J Psychiatry, 2004, 49, pp.439-453; cited in IDS) as applied to claim 1, in view of Roth et al. (Journal of Clinical Sleep Medicine, 2010, Vol.16, No.1, pp.30-39) is maintained.

Reiterated Rejection:
Applicant’s invention, according to claims 10-12 and 25-29, limits claim 1 and requires the following dosage ranges for gaboxadol respectively: 0.1 to 50 mg; 2.5 to 30 mg; 0.1 to 3.0 mg/kg; 1 to 20 mg; 1 to 15 mg; 1 to 10 mg; about 10 mg; and about 5 mg.
As previously mentioned, Lanctot teaches GABAergic therapy as an approach for treating behavioral symptoms (BPSD) in AD such as aggression and agitation. Lanctot also teaches that sleep disruption, or insomnia, is a BPSD (p.439, col.1, para.1). Lanctot further teaches the GABA agonist zolpidem provides improvement in sleep promotion in AD patients without untoward effects (p.448, col.1, para.2). Lanctot teaches “…zolpidem being use to restore normal sleep patterns among patients with 
Roth teaches the safety and efficacy in treating primary insomnia with gaboxadol. Roth by way of background teaches that insomnia is typically treated with both benzodiazepines, which are known sedative hypnotics and GABA agonists, and non-benzodiazepine hypnotics that bind at the benzodiazepine receptor, e.g. zolpidem (p.30, col.1, para.1).  Roth teaches gaboxadol as a GABA agonist that improves sleep (p.30, col.1, para.2). Roth teaches that gaboxadol at 15 mg over a 3 month period significantly improves patients sleep, both sleep onset and sleep maintenance (p.36, col.1-2, bridging para.). Roth further teaches that the general range of 10 to 20 mg to be effective in treatment of insomnia (p.20, col.1-2, bridging para.). Roth establishes that gaboxadol is a GABA agonist that treats primary insomnia much like zolpidem.
One of ordinary skill would arrive at the instant claims having a reasonable expectation of success because the prior art establishes the use of therapeutics used for treating primary insomnia for treating sleep disruption in patients with AD, a BPSD like aggression and agitation. The nexus the art provides is found in the art of Roth where it is taught that insomnia in general is treated through GABAergic function; by using benzodiazepines, non-benzodiazepine hypnotics or gaboxadol. Lanctot demonstrates that GABAergic function is also a target in AD patients where insomnia, or sleep disruption, is secondary to the disease. Lanctot teaches that embodiment of .

Claims 1, 2, 3, 13-22 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Lanctot et al. (Can J Psychiatry, 2004, 49, pp.439-453; cited in IDS) as applied to claim 1, in view of Hansen et al. (Clinical Interventions in Aging, 2008, 3(2), pp.211-225) is maintained.

Reiterated Rejection:
Applicant’s invention, according to claim 2, is directed to a method of treating aggression caused by Alzheimer’s disease (AD) comprising administration of gaboxadol (also known as THIP) or pharmaceutically acceptable salt thereof and a compound selected from a group that consists of memantine, galantamine, donepezil and rivastigimine.

Hansen teaches a review of pharmacologic treatments of AD, using a meta-analyses to look at overall benefit of primarily the cholinesterase inhibitors galantamine, donepezil and rivastigimine. Hansen explicitly teaches certain drugs are approved for treating AD when stating (p.211, para.1, emphasis added):
“Drugs currently approved for Alzheimer’s include cholinesterase inhibitors (donepezil hydrochloride [donepezil], galantamine hydrochloride [galantamine], rivastigmine tartrate [rivastigmine], and tacrine hydrochloride [tacrine]) and memantine, an N-methyl-D-aspartate (NMDA) receptor agonist.”

Hansen goes on to teach that galantamine, donepezil and rivastigimine are for treating mild to moderate AD where memantine is for treating moderate to severe disease (p.212, col.1, para.1). Hansen teaches that the cholinesterase inhibitors, stabilize or slow decline in cognition, function, behavior, and global change (p.222, col.2, para.3). Hansen establishes that memantine, galantamine, donepezil and rivastigimine are known treatments of AD.
One of ordinary would arrive at the instant claim having a reasonable expectation of success because the prior art establishes all the claimed therapeutic agents as pharmacologic agents for treating AD. A skilled artisan would glean from Lanctot using the GABAergic agent of gaboxadol for treating aggression in AD and further glean treating AD generally with any of the claimed known agents. Combining the gaboxadol with a known AD therapeutic logically flows from them both being taught to treat the same disease individually (see MPEP 2144.06 for guidance). Therefore it was prima facie obvious to arrive at the instant claim based on the art of Lanctot and Hansen.

Applicant’s invention, according to claim 3, is directed to a method of treating aggression caused by Alzheimer’s disease (AD) comprising administration of gaboxadol (also known as THIP) or pharmaceutically acceptable salt thereof and memantine or pharmaceutically acceptable salt thereof.
For the reasons stated for claim 2, the instant claim is prima facie obvious.

Applicant’s invention, according to claims 13-15 and 18, limits claim 2 and requires galantamine to be administered at 1.0 to 30 mg; administered extended release at 8, 16 or 24 mg; administered as an oral solution at 2 mg/mL; and administered as an oral solution at 1 mg/mL
Hansen teaches galantamine administered at ranging from 8 to 24 mg (p.215, Table 1). Hansen further teaches galantamine in an extended-release form (p.220, col.2, para.2). Hansen does not provide explicit teaching of an oral solution at the claimed concentration.
One of ordinary skill would arrive at the instant claims having a reasonable expectation of success because the prior art establishes the overall claimed dosing range for treating AD for galantamine. A skilled artisan would glean from Hansen the established range for galantamine and modify through routine experimentation, such that a concentration could yield that same dosing. Unless evidence of unexpected results, the various dosage amounts and concentrations are routine practice and overlapping with the amounts that is taught in the prior art. Therefore the instant limitations are prima facie obvious over the art of Lanctot and Hansen.

Applicant’s invention, according to claims 16 and 17, limits claim 2 and requires donepezil administered at 1.0 to 30 mg; and administered at 5, 10 or 23 mg.
Hansen teaches donepezil administered at ranging from 5 to 10 mg (p.215, Table 1). Hansent teaches overlapping dosing range and thus based on the guidance of MPEP 2144.05, the instant claims and the invention as a whole remain prima facie obvious over Lanctot and Hansen

Applicant’s invention, according to claims 19-22, limits claim 2 and requires rivastigimine administered at 1.0 to 20 mg; administered at 4.6, 9.5, or 13.3 mg; administered as an oral solution at 1 mg/mL; and administered as an oral solution at 2 mg/mL.
Hansen teaches rivastigimine administered at ranging from 6 to 12 mg (p.215, Table 1). Hansen does not provide explicit teaching of an oral solution at the claimed concentration.
One of ordinary skill would arrive at the instant claims having a reasonable expectation of success because the prior art establishes the overall claimed dosing range for treating AD for rivastigimine. A skilled artisan would glean from Hansen the established range for rivastigimine and modify through routine experimentation, such that a concentration could yield that same dosing. Unless evidence of unexpected results, the various dosage amounts and concentrations are routine practice and overlapping with the amounts that is taught in the prior art. Therefore the instant limitations are prima facie obvious over the art of Lanctot and Hansen.

Applicant’s invention, according to claim 30, limits claim 1 and requires further comprising administering memantine or a pharmaceutically acceptable salt thereof.
For the reasons stated for claim 2, the instant claim is prima facie obvious.

Claims 3-9 rejected under 35 U.S.C. 103 as being unpatentable over Lanctot et al. (Can J Psychiatry, 2004, 49, pp.439-453; cited in IDS), in view of Hansen et al. (Clinical Interventions in Aging, 2008, 3(2), pp.211-225) as applied to claim 3, in further view of van Marum (Neuropsychiatric Disease and Treatment, 2009, 5: 237-247) is maintained.

Reiterated Rejection:
Applicant’s invention, according to claims 4-9, limits claim 3 and requires memantine administered at 1 to 30 mg; administered at 5 mg; administered at 10 mg; administered at 7, 14, 21, or 28 mg; administered as an extended release dosage at 7, 14, 21, or 28 mg; and administered as an oral solution.
Lanctot nor Hansen teach dosing for memantine.
van Marum teaches a review on the use of memantine in treating Alzheimer’s disease (AD). van Marum explicitly teaches dosing of 5 to 20 mg daily as recommended dosing (p.238, col.2, para.3). van Marum does not explicitly teach dosage forms.
One of ordinary skill would arrive at the instant claims having a reasonable expectation of success because the prior art establishes the overall claimed dosing range for treating AD for memantine. A skilled artisan would glean from Hansen the prima facie obvious. Therefore the instant claims and the invention as a whole are prima facie obvious over the art of Lanctot, Hansen and van Marum.

Response to Applicant’s Arguments:
Applicant traverses the rejections of record and alleges the primary reference does not teach that all GABAergic drugs will work for Alzheimer’s disease (AD) and does not teach gaboxadol would be effective for treating aggression associated with AD. Applicant argues that Lanctot discloses that there are no studies linking specific behavioral and psychological symptoms of dementia with GABAergic dysfunctions. Applicant points to arguments of previous rejection of enablement by the Office and further recites previously cited art of Mohr. Despite Applicant’s previous perspective Mohr not focusing on behavioral and psychological symptoms, Applicant now argues that one skilled in the art would be inclined to rely on Mohr as teaching of ineffectiveness of gaboxadol in treating aggression caused by AD. Applicant references Lanctot disclosing that gaboxadol not having behavior studies ascertained is overlooked in the obvious to try analysis. Applicant argues that Lanctot concludes that the role of GABA in dementia is not yet fully elucidated and suggest new GABAergic drugs that not directly involve GABAA receptor may have potential. Applicant further argues that Lanctot was published 10 years prior to the effective filing date of instant application and 
Applicant’s arguments are found unpersuasive for reasons of record. Applicant’s arguments have been substantially addressed in the previous Non-Final Office Action (mailed 08/14/2020).  Applicant is reminded that the primary reference Lanctot lays out clearly that GABA receptors at each site is a target for therapy for aggression in AD, where the state of the art as Lanctot teaches is that aggression in AD has been treated in patients with several structurally and functionally different GABAergic agents.  Applicant attempts to shift focus to the earlier lack of enablement position, where Applicant has explicitly taken the position of Mohr not being directed to behavioral and psychiatric symptoms, and even more so that they are different from cognitive symptoms, which is why Applicant has previously amended claim to focus the scope away from cognitive symptoms. Therefore, the Office does not understand the relevance of such argument now. Applicant stating that the role of GABA in dementia not being fully being elucidated and suggesting new GABAergic drugs is not persuasive, because Lanctot explicitly teaches several different, structurally and functionally, GABAergic drugs that have been used for treating aggression in AD patients. Applicant is reminded that the prior art does not have to provide a guarantee of success in predictability, but rather a reasonable expectation of success. Furthermore, Applicant has not provided any evidence of unexpected results. Applicant’s arguments are found unpersuasive and the claims remain prima facie obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/           Examiner, Art Unit 1629